81 F.3d 148
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Christine Ann CARRIGAN, Petitioner--Appellant,v.James A. CARTER, Warden;  Attorney General of The State ofMaryland, Respondents--Appellees.
No. 95-7020.
United States Court of Appeals, Fourth Circuit.
Submitted:  December 5, 1995Decided March 26, 1996.

Christine Ann Carrigan, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Before WILKINS and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on her 28 U.S.C. § 2254 (1988) petition.   We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find that dismissal based on failure to exhaust state remedies was appropriate.   However, we modify the district court's order to reflect that the dismissal is without prejudice so that Appellant may exhaust her state court remedies.   See 28 U.S.C. § 2106 (1988).


2
We also deny Appellant's motion for a plain error determination.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
AFFIRMED AS MODIFIED.